Citation Nr: 1824070	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  16-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to in-service herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1969 to June 1973, to include service in the Republic of Vietnam.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In November 2017, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, he has a diagnosis of Parkinson's disease which is presumed due to in-service herbicide exposure. 


CONCLUSION OF LAW

The Veteran's Parkinson's disease is presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1116, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.307(a) (6), 3.309(e) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record establishes that the Veteran served in the Republic of Vietnam. As such, he is presumed to have been exposed to herbicides, to include Agent Orange. 38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307 (a) (6) (2017).


Where a Veteran was exposed to an herbicide agent during active service in the Republic of Vietnam, Parkinson's disease shall be service-connected, even though there is no record of such disease during service.  38 C.F.R. § 3.309 (e) (2017).

At issue in this case is whether the Veteran has a diagnosis of Parkinson's disease. VA treatment records consistently note Parkinson's disease in the Veteran's Problem List, as well as the use of Carbidopa/Levodopa, Parkinsonian medication.  A June 2013 VA treatment record notes a history of both PSP and Parkinson's disease.  An October 2015 VA treatment record indicates concerns of atypical Parkinsonism concerning for PSP due to prominent ocular findings and diagnosed the Veteran with Parkinsonism and PSP.  

At the Veteran's November 2015 Agent Orange Examination, the examiner noted Parkinsonian syndrome and nuclear palsy that was called atypical Parkinsonian with prominent ocular findings and that he was on medication for Parkinson's syndrome.  The examiner further indicated that the Veteran should be able to file for several disabilities due to Agent Orange exposure, including "not sure Parkinsonian syndrome."  Following that examination, the Veteran was sent a letter from VA acknowledging his recent participating in the VA Agent Orange registry and stating that, among other disabilities, his examination revealed that he had Parkinson's disease.  See January 2016 VA Letter. 

In April 2017, the Veteran was fitted for a feeding tube.  The treatment notes described him as an "underweight male with Parkinson's Disease" and stated that the Veteran's weight loss was related to his Parkinson's disease with dysphagia.  A speech pathology treatment note from that same month indicates that the Veteran was being followed up for speech disturbances caused by, among other things, oropharyngeal dysphagia secondary to Parkinson's.  See April 2017 VA Treatment Records. 

The Veteran's private medical treatment records note treatment for PSP and Parkinson's disease.  He submitted a medical opinion from neurologist, Dr. A.C. in March 2017.  Dr. A.C. wrote that he was certified to practice in his specialties of neurology and neurosurgery and had been in practice for 56 years.  He noted that he had personally reviewed the Veteran's medical history prior to rendering an opinion and that the Veteran had been under his care for three years.  A private treatment record from January 2017 confirms that the Veteran and his wife were consulting Dr. A.C. regarding his condition in addition to his regular neurologist.   Dr. A.C. confirmed the Veteran's diagnosis of Parkinson's disease.  Dr. A.C. wrote that the Veteran had no other known risk factors to precipitate his condition and that he had no history of Parkinson's disease in his family.  He concluded that it was more likely than not that the Veteran's Parkinson's disease was a direct result of his exposure to Agent Orange in Vietnam.  Dr. A.C. stated that in his personal experience as well as in medical literature, there was some evidence that certain environmental toxins caused Parkinson's disease.  Scientists have suggested that external or internal toxins may selectively destroy the dopaminergic neurons, causing Parkinson's disease.  He attached corroborative medical records from Vanderbilt University Medical Center in support of his opinion.  See Dr. A.C.'s March 2017 Medical Opinion. 

A July 2017 letter from a physician at KCA Neurology states that the Veteran was in the terminal stages of Parkinson's disease, status post pneumonia twice, a feeding tube had been placed, and the Veteran was off all Parkinson's disease medications due to his terminal status.  He required 24 hour care and was dependent in all activities of daily living.  See July 2017 Letter.  Additional private treatment records from that year show that the Veteran had advancing, end-stage Parkinson's disease.  See August and October 2017 Private Treatment Records. 

The Veteran submitted another letter from Dr. A.C. in December 2017 in which he discussed whether the Veteran's correct diagnosis is Parkinson's disease or PSP.  He wrote that the Veteran had a corrected diagnosis of progressive supranuclear ophthalmoplegia at VA, a disorder that occurs because the brain sends and receives faulty information through the nerves controlling eye movement.  He also noted a diagnosis of Parkinson's at VA, citing the Agent Orange Registry examination.  Dr. A.C. also noted that the Veteran had been diagnosed with Parkinson's at three private medical centers by several doctors.  He stated that the Veteran has Parkinson's disease, but that it was possible that in his final stage of Parkinson's with his eyes closed almost 100 percent of the time giving him functional loss due to Parkinson's, that he might have also developed PSP.  Dr. A.C. further indicated that there is no definitive way to diagnose whether a person has Parkinson's or PSP until an autopsy is performed after death, due to the similarity of their symptoms.  No specific laboratory test or imaging exists to definitively diagnose one over the other as both are located in the same part of the brain.  However, he noted, the most significant differentiating factor is that Parkinson's disease responds to treatment with Levodopa dopamine agonist medications and PSP usually does not.  Dr. A.C. cited the Veteran's long history of use of Carbidopa/Levodopa to control his symptoms for over 10 years.  He noted that another distinguishing factor was posture; with patients suffering from Parkinson's bending forward, which the Veteran did, and patients suffering from PSP having more erect posture with excessive lumbar lordosis resulting in backward falls.  He stated that the Veteran typically bent forward.  While problems with speech and swallowing were more common in PSP, Dr. A.C. noted that the Veteran was in the final terminal stages of Parkinson's and what caused death in both disorders was aspiration pneumonia. 

Regarding the history of Parkinson's and PSP, he stated that PSP is considered a variant of Parkinson's and was not given a separate diagnosis until 1963.  He noted that Parkinsonism is an umbrella term given to a group of conditions that feature Parkinson's type symptoms.  

Dr. A.C. determined that the Veteran had both Parkinson's disease and PSP and that it was at least as likely as not that the Veteran's condition was related to or the result of in-service exposure to herbicide agents.  He wrote that, while there was no definitive cause of either, studies have determined that people working in farming or picking crops with increased exposure to herbicides have an increased risk of both disabilities, and that the Veteran had direct exposure to herbicide during service.  Thus that exposure increased his likelihood of developing the disease.  See Dr. A.C.'s December 2017 Medical Opinion.  

VA provided the Veteran with an examination in January 2018.  The examiner, a family nurse practitioner, indicated a complete review of the file and found that the Veteran had not been diagnosed with Parkinson's disease.  She noted that through the years the Veteran had been diagnosed with Parkinsonism and PSP, but that there had been no confirmation of Parkinson's disease by the Veteran's neurologist who had seen him since 2013.  She further noted that the medical statements from Dr. A.C. did not concur with the Veteran's diagnosis of Parkinsonism/PCP from the Veteran's VA neurologist and that he had provided no evidence of specific testing to support his diagnosis of Parkinson's disease.  She then went on to discuss the differences between PSP and Parkinson's disease, concluding that Parkinson's disease was not confirmed in the Veteran and was not the cause of PSP.  See January 2018 VA Examination.  

The Board acknowledges the existence of medical evidence against the Veteran's claim, specifically the January 2018 VA Examination, but finds it to be of limited probative value as she did not address the evidence that Dr. A.C. used in support of his diagnosis of Parkinson's disease.  The medical opinions from Dr. A.C. confirm a diagnosis of Parkinson's disease.  In making this determination, Dr. A.C. consulted with the Veteran and his wife, reviewed the Veteran's VA and private medical records, and relied on his own expertise, knowledge, and training as a neurologist and neurosurgeon.  Thus, the Board finds these medical opinions are of significant probative value.  Resolving reasonable doubt in the Veteran's favor, the Board finds the evidence establishes the Veteran in fact has Parkinson's disease.  As such, absent evidence which rebuts the presumption that the disorder is related to his in-service exposure to herbicides, entitlement to service connection for Parkinson's disease is warranted.


ORDER

Entitlement to service connection for Parkinson's disease, to include as due to in-service herbicide exposure is granted. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


